Citation Nr: 1105103	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  07-05 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for insomnia.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety and posttraumatic stress disorder 
(PTSD).

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a groin disorder.

7.  Entitlement to service connection for bilateral foot 
disability.




REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to March 
1982. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In September 2010, the Veteran presented testimony to the 
undersigned Acting Veterans Law Judge at a hearing at the RO.  A 
transcript of that hearing has been associated with the Veteran's 
VA claims folder.  At the hearing, the Veteran submitted 
additional evidence to the Board in the form of VA treatment 
records.  The Veteran waived review of the newly submitted 
evidence by the agency of original jurisdiction (AOJ).  See 
38 C.F.R. § 20.1304(c) (2010).  Thus, the Board will consider 
such evidence in the adjudication of this appeal.

The issues of entitlement to service connection for an acquired 
psychiatric disorder, hearing loss, tinnitus, groin condition and 
bilateral foot disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran does not have an insomnia disorder.

2.  The Veteran does not have bronchitis. 


CONCLUSIONS OF LAW

1.  The Veteran does not have insomnia that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  The Veteran does not have bronchitis that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159(b) (2010); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The notice required must 
be provided to the claimant before the initial unfavorable 
decision on a claim for VA benefits, and it must (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In this case, the Veteran was notified in letters dated in 
January and February 2006 of the evidence required to 
substantiate service connection claims.  In addition, the Veteran 
was notified in both letters of how VA would assist him in 
gathering evidence to substantiate his claim by obtaining records 
from VA, military and other federal and state agencies, and from 
private medical or employment providers, and how VA would provide 
him with medical examinations if they were deemed to be necessary 
to his claim.  A September 2006 letter informed the Veteran how 
VA determines a disability rating and an effective date as 
required by the United States Court of Appeals for Veterans 
Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Although the complete notice was not provided until after the RO 
initially adjudicated the Veteran's claims, the claims were 
properly re-adjudicated in July 2010, which followed the adequate 
notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006).

The record demonstrates that VA has obtained the Veteran's 
service treatment records, VA treatment records pertaining to his 
claimed disabilities, and the record includes German language 
medical records that have been translated.  The Board notes that 
no medical examinations were provided for the Veteran's claimed 
insomnia and bronchitis.  In that vein, the Board notes that 
under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must 
provide a VA medical examination in service connection claims 
when there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service; (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service; and (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  

In the case of the claimed insomnia and bronchitis, there is no 
medical evidence of insomnia or bronchitis.  To that end, the 
Board observes that although the Veteran can be considered 
competent to testify about the symptoms he experiences as a lay 
person- lack of sleep and breathing problems - he is not 
competent to testify that he has a particular disorder such as 
insomnia or bronchitis.  As is discussed in more detail below, 
the medical evidence of record does not support a finding of a 
current insomnia or bronchitis disorder.  Nor were such 
conditions diagnosed during the Veteran's active duty period.  
For those reasons, the Board finds that VA has complied with its 
duty to assist the Veteran and a remand for an examination is not 
necessary for these two claims.

The Board notes that the record reflects that VA nurses have 
indicated that they have assisted the Veteran in submitting a 
claim for disability from the Social Security Administration 
(SSA).  Generally, obtaining records from SSA may be necessary in 
order to fulfill the statutorily required duty to assist the 
Veteran in developing his claim.  See Murincsak v. Derwinski, 2. 
Vet. App. 363 (1992) (VA's statutory duty to assist includes 
obtaining records from SSA and giving appropriate consideration 
and weight to such evidence in determining whether to award or 
deny VA disability compensation benefits).  The United States 
Court of Appeals for the Federal Circuit, however, has held that 
VA's duty to assist a Veteran applies only to obtain records "if 
there exists a reasonable possibility that the records could help 
the Veteran substantiate his claim."  Golz v. Shinseki, 590 F.3d 
1317, 1323 (2010).  

In the Veteran's case, he has not contended and the evidence does 
not indicate that SSA records would include any evidence of 
current diagnoses of insomnia or bronchitis.  The Veteran 
testified that he had been treated for sleep problems by VA and 
those records have been associated with the Veteran's claims 
folder.  In addition, the Veteran testified that he had not 
sought treatment for bronchitis.  Therefore, it is not necessary 
to remand either of these two claims for a request of SSA 
records.  Golz, 590 F.3d at 1323.

The Veteran has been represented during the pendency of his 
claims and has been informed by VA of the law and regulations 
that apply to his claims.  As noted in the Introduction, the 
Veteran and his representative presented evidence at a Board 
hearing.  For those reasons, the Board finds that VA satisfied 
the duties to assist and notify the Veteran, and that all due 
process has been provided.  The Board will proceed to a decision 
on the claims on appeal by addressing the issues of service 
connection for insomnia and bronchitis.  

II. Analysis

The Veteran seeks service connection for insomnia and chronic 
bronchitis.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).  In order to establish service connection 
or service-connected aggravation for a present disability, there 
must be (1) evidence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In 
order to be considered for service connection, a claimant must 
first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 
223 (1992), the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  See also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (service 
connection may not be granted unless a current disability 
exists). 

With regard to Shedden element (1), the Board notes that the only 
evidence of record supporting the existence of a current 
disability are the statements of the Veteran that he has a 
difficult time sleeping and that he "still has" bronchitis, but 
has not received treatment for it.  The record does show a 
September 2007 VA diagnosis of obstructive sleep apnea.  There 
is, however, no diagnosis of insomnia or chronic bronchitis in 
the medical evidence.  

The Board observes that sleep difficulties are often symptoms of 
other underlying conditions.  For example, the inability to sleep 
may be a symptom of sleep apnea.  See 38 C.F.R. § 4.97 
(Diagnostic Code 6847) (2010).  The record shows that the Veteran 
was denied service connection for sleep apnea and he has not 
appealed the denial.  Sleep problems may also be a symptom of an 
anxiety disorder.  See 38 C.F.R. § 4.130 (Diagnostic Code 9400) 
(2010).  This claimed disorder is addressed in the remand section 
below.  To the extent the Veteran's "insomnia" is part of 
obstructive sleep apnea or an anxiety disorder, it is 
contemplated by those separate and distinct claims.

The evidence does not show that the Veteran is competent to make 
a medical diagnosis of a specific disorder requiring medical 
expertise; nothing in the record indicates that the Veteran has 
the training, education or experience to render him competent to 
make such a diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  Thus, the Veteran's 
representations that he has insomnia or bronchitis have no 
probative value.

For those reasons, the Board finds that Shedden element (1) is 
not satisfied and the claims fail on that basis alone.  Without 
sufficient evidence of the claimed disability, service connection 
is not warranted for insomnia or bronchitis.  See 38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.304; Brammer, 3 Vet. App. at 223.

For the foregoing reasons, the Board finds that the claims of 
service connection for insomnia and bronchitis must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claims 
of service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for insomnia is denied.

Entitlement to service connection for bronchitis is denied.




REMAND

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder, to include anxiety and PTSD, 
hearing loss, tinnitus, a groin disorder and a bilateral foot 
disability.  The Board will address each claim and provide the 
reasons for remand.

PTSD

At the September 2010 hearing, the Veteran contended that during 
his active duty he had a friend die in his arms as a result of a 
bomb explosion in Munich during Oktoberfest and that he has PTSD 
as a result.  He further testified that he hears voices calling 
his name.  The Veteran's contentions having recently been made, 
no development of this claim has occurred.  

The Board observes that in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the Court clarified how the Board should analyze claims 
for PTSD and other acquired psychiatric disorders.  As emphasized 
in Clemons, though a Veteran may only seek service connection for 
PTSD, the Veteran's claim "cannot be limited only to that 
diagnosis, but must rather be considered a claim for any mental 
disability that may be reasonably encompassed."  Id.   
Essentially, the Court found that a Veteran does not file a claim 
to receive benefits only for an acquired psychiatric disorder, 
such as PTSD, but in fact makes a general claim for whatever 
mental condition may be afflicting the Veteran.

On remand, the AOJ shall request that the Veteran more 
specifically describe the event regarding the death of his 
friend, and shall take appropriate steps to assist the Veteran in 
developing his broader claim of service connection for an 
acquired psychiatric disorder.

Hearing Loss

The Veteran seeks service connection for bilateral hearing loss.  
In essence, he has contended that during service as a switchboard 
operator, he was exposed to loud ringing, static and other noise 
on a relatively constant basis.  A service treatment record, 
dated in June 1979, documents that the Veteran complained of 
experiencing a bilateral ear ache and that he was exposed to loud 
noise at his job.  Given his seemingly credible testimony and the 
in-service complaint of exposure to loud noise, the Board finds 
that the Veteran was likely exposed to loud noise during service.

Under VA regulations, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 
decibels or greater; or when the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2010).  The Veteran 
underwent a July 2009 VA audiological examination that yielded 
the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
15
LEFT
15
20
20
25
25

The examiner noted that the Veteran's Maryland CNC Test speech 
recognition scores were 98 percent for the right ear and 96 
percent for the left ear.  Thus, the results from the July 2009 
examination show that the Veteran's hearing loss does not meet 
the criteria of 38 C.F.R. § 3.385.  

The Board notes, however, that a February 2006 VA audiologist 
diagnosed the Veteran with "mild and moderately-severe SNHL 
[sensorineural hearing loss] for both ears," and that the 
Veteran had speech discrimination results of 92 percent for the 
right ear and 76 percent for the left ear.  In contrast, an April 
2006 VA physician's report states that the Veteran had "left 
hearing loss and tinnitus," caused by "maximal conductive 
hearing loss on the left with normal hearing on the right."  
Medical records show that the Veteran was subsequently diagnosed 
with chronic otitis media that required adenotonsillectomy in 
2006 and other treatment.  In an April 2007 otolaryngology 
outpatient note, the examiner noted that treatment had been 
relatively successful.  The Veteran's chronic otitis media was 
not indicated at the time of the July 2009 VA examination and the 
hearing loss noted in February 2006 may not have been chronic.  
However, such a determination must be made by a medical provider.

The Board observes that the medical evidence shows a diagnosis of 
hearing loss meeting the criteria of 38 C.F.R. § 3.385 in 
February 2006.  That occurred during the pendency of the 
Veteran's claim.  The July 2009 VA examination, although finding 
that the Veteran's hearing was then normal for purposes of VA 
compensation regulations, did not address the hearing loss that 
may have been caused by chronic otitis media.  Moreover, no VA 
examiner has addressed whether the in-service complaints of ear 
aches are related to any hearing condition currently manifested 
by the Veteran.  

On remand, the AOJ shall provide the Veteran's VA claims folder 
to a competent audiologist or other appropriate medical 
professional who shall provide an opinion based on the evidence 
of record whether it is at least as likely as not that the 
Veteran's hearing loss recorded in February and April 2006 was 
caused by chronic otitis media and, if so, whether it is at least 
as likely as not that the chronic otitis media condition was 
incurred during active duty service.  Another audiological 
examination may be warranted if such is needed for the designated 
reviewer to answer the questions.

Tinnitus

With regard to the claim for tinnitus, similar to the hearing 
loss claim, the Veteran has testified that he was exposed to 
excessive noise as a telephone switchboard operator during active 
duty, and the Veteran's service treatment record includes a June 
1979 entry indicating the Veteran complained of experiencing a 
bilateral ear ache and that he was exposed to loud noise at his 
job.  A translation of a May 2004 German physician's report 
states that the Veteran complained of "left side tinnitus for 
many years," and that the Veteran was diagnosed with "Costen's 
syndrome and left side tinnitus." 

The July 2009 VA examiner opined in the March 2010 addendum that 
"the diagnosis of Costen (sic) syndrome causing his [the 
Veteran's] tinnitus was made by the physician in Germany, and 
this was not apparently related to his service activities."  The 
Board notes, however, that the translated document does not 
connect the Veteran's left side tinnitus with Costen's syndrome 
and there is no opinion of record that Costen's syndrome caused 
the Veteran's tinnitus. 

The Court has held that once VA undertakes the effort to provide 
an examination or opinion, it must provide an adequate one.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty 
to make reasonable efforts to assist in obtaining evidence 
necessary to substantiate a claim for benefits pursuant to 38 
U.S.C.A. § 5103A(a)(1) includes providing an examination that is 
adequate for rating purposes.  It is incumbent upon the rating 
official to ensure that a diagnosis or condition is described and 
supported in sufficient detail for evaluation purposes.  See 38 
C.F.R. § 4.2 (2010).  

Here, on remand, the AOJ shall provide the Veteran's VA claims 
folder to a competent audiologist or other appropriate medical 
professional who shall provide an opinion whether it is at least 
as likely as not that the Veteran's tinnitus was incurred during 
his active duty service.

Groin Disorder

The Veteran's service treatment records include December 1977 
entries showing that the Veteran complained of groin pain and 
that the examiner saw a "large extremely tender mass in R 
[right] scrotum."  The Veteran complained of right side 
testicular pain to VA examiners in January 2008 and September 
2009, and a VA nurse stated the plan of treatment included a 
urology follow-up.  The record, however, does not include any 
such follow-up and there was no medical examination provided by 
the AOJ to develop the Veteran's claim.  

The Board observes that the Veteran is competent to report the 
pain he experiences.  As noted previously, the Board also 
observes that the Court, in McLendon, held that the VA must 
provide a VA medical examination in service connection claims 
when there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service; (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service; and (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  In this 
case, the criteria of McLendon are met and, on remand, the AOJ 
must provide the Veteran with a medical examination in connection 
with the claim of service connection for a groin disorder.

Feet

Similarly, the Veteran's service treatment records include 
entries foot injuries or pain described by the Veteran.  The 
Veteran has testified that he sprained his feet during service, 
including while playing basketball and football, and continues to 
suffer from bilateral foot pain that began during service.  Post-
service VA treatment records show treatment for complaints of 
foot pain.  The Board notes that no VA examination was provided 
regarding this claim and it must be remanded so that the AOJ can 
provide a medical examination in accordance with McLendon.

Medical Records

As noted previously, it appears that the Veteran may have applied 
for SSA disability benefits.  On remand, the AOJ should contact 
the Veteran and determine whether he currently receives SSA 
disability benefits or has sought to obtain them.  If such 
records likely exist, they should be obtained and associated with 
the Veteran's VA claims folder.  See Murincsak, 2. Vet. App. at 
363.

It also appears that the Veteran receives regular treatment at 
the VA Medical Center (VAMC) in Jackson, Mississippi.  Updated 
treatment records should be obtained in light of the remand.

Accordingly, these issues are REMANDED for the following actions:

1.  Contact the Veteran in writing and 
request that he provide a detailed 
statement regarding the stressor event or 
events which may underlie his claimed PTSD.  
Specifically, request information 
pertaining to an event that occurred during 
the Veteran's active duty involving the 
death of a friend at Oktoberfest in Munich, 
Germany, as a result of an explosion.  Any 
response received from the Veteran shall be 
associated with the Veteran's VA claims 
folder.  

2.  Upon receipt of actionable information, 
take all required steps to obtain evidence 
that would assist the Veteran in 
substantiating his claim for an acquired 
psychiatric disorder, to include anxiety 
and PTSD.

3.  Request records from SSA.  Any such 
records received shall be associated with 
the Veteran's VA claims folder.

4.  Obtain the Veteran's more recent 
treatment records (since December 2009) 
from the Jackson VAMC and associate the 
records with the claims folder.

5.  Following the completion of the 
foregoing, forward the Veteran's VA claims 
folder to a competent audiologist or other 
appropriate medical professional who shall 
provide an opinion based on the evidence of 
record whether it is at least as likely as 
not that the Veteran's hearing loss 
recorded in February and April 2006 was 
caused by chronic otitis media and, if so, 
whether it is at least as likely as not 
that the chronic otitis media condition was 
incurred during active duty service.  

The reviewer should also provide an opinion 
as to whether it is at least as likely as 
not that the Veteran ha tinnitus that was 
incurred during his active duty service.

(If the reviewer determines that 
examination of the Veteran is necessary to 
provide the requested opinions, such an 
examination shall be provided.  If the 
reviewer/examiner is unable to provide the 
requested opinions without resort to mere 
speculation, the reviewer/examiner shall 
state the reasons why that is the case.)

6.  Schedule the Veteran for a VA 
examination in connection with the claim of 
service connection for a groin disorder.  
(Advise the Veteran that failure to appear 
for an examination as requested, and 
without good cause, could adversely affect 
his appeal.  See 38 C.F.R. § 3.655 (2010).)  
The designated examiner shall examine the 
Veteran and provide a description of the 
nature and extent of symptoms related to a 
groin disorder and provide a diagnosis, if 
any, of such a disorder manifested by the 
Veteran.  If a diagnosis is made, the 
examiner shall provide an opinion whether 
it is at least as likely as not that the 
diagnosed groin disorder was incurred 
during or aggravated by the Veteran's 
active military duty.

If the examiner is unable to provide the 
requested opinion without resort to mere 
speculation, the examiner shall state the 
reasons why that is the case.

7.  Schedule the Veteran for a VA 
examination of his feet.  The designated 
examiner shall examine the Veteran and 
provide a description of the nature and 
extent of symptoms related to a bilateral 
foot pain and provide a diagnosis, if any, 
of such a disorder(s) manifested by the 
Veteran.  If a diagnosis is made, the 
examiner shall provide an opinion whether 
it is at least as likely as not that the 
diagnosed foot disorder(s) was incurred 
during or aggravated by the Veteran's 
active military duty.

If the examiner is unable to provide the 
requested opinion without resort to mere 
speculation, the examiner shall state the 
reasons why that is the case.

8.  After the requested 
examinations/opinions have been completed, 
the reports should be reviewed to ensure 
that they are in complete compliance with 
the directives of this remand.  If a report 
is deficient in any manner, it should be 
returned to the reviewer/examiner.

9.  Following completion of the foregoing 
and any other development deemed necessary, 
readjudicate the Veteran's claims for 
entitlement to service connection for an 
acquired psychiatric disorder, hearing 
loss, tinnitus, a groin disorder, and a 
bilateral foot disability.  If the benefits 
sought on appeal remain denied, provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for further 
appellate review if otherwise in order.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


